Citation Nr: 1205916	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to the Veteran's service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in January 2010.  The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.    

At the aforementioned hearing, the Veteran requested that his claims file be opened for a 90 days to allow for submission of additional evidence.  To date, no additional evidence has been received. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in March 2009, the Board is unable to find the VA medical opinion to be adequate.  No clear, detailed rationale was provided.  Moreover, at the September 2011 Board hearing, the Veteran and his representative advanced a direct theory of entitlement--that he actually injured his right knee in a motorcycle accident in service. While the motorcycle incident was mentioned on the VA examination report, the opinion does not actually address the direct incurrence theory because it appears that such theory was not clearly raised by the Veteran until the subsequent 2011 hearing.  

The Veteran also testified that he underwent a physical examination at the Miami Dade Fire Department post service sometime in the 1980's.  The record was held open to allow the Veteran to submit additional evidence.  However, no records have yet been received.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request any physical examination records from the Miami Dade Fire Department dated in the 1980's. 

2.  The RO should also associate with the claims file any VA medical records dated after December 2011.

3.  After completion of the above, the Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right knee disability is causally related to service, to include the motorcycle accident?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right knee disability is proximately due to or caused by the Veteran's service-connected left knee disabilities?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current right knee disability has been aggravated by the Veteran's service-connected left knee disabilities?

The examiner should offer a rationale for the opinions to specifically include the significance of any leg length discrepancy and any altered gait. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal under both direct and secondary service connection theories.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


